NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

DANNY CHOI,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee.

2{}12-5111

Appeal from the United States Court of Federal
Claims in case no. 12-CV-182, Judge Susan G. Braden.

ON MOTION

O R D E R
Danny Choi moves to expedite this appeal
Upon consideration thereof,
IT IS ORDERED THATZ

The motion is denied.

DANNY CHOI V. US 2

FOR THE COURT

Jl"- 12 399 /S/ Jan H@rbaly
Date J an Horbaly
Clerk

cc: Danny Choi
Douglas T. Hoff`man, Esq.

521

THE FEDEHAL C\RCUIT

JUL 'l 2 2012
JANHORBAL¥
CI.ERK

u.acouai=[)\F§~?PEA'-S P°“